DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 and 05/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, 18, 20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kozee et al. 2004/0220298.

Regarding claim 1, Kozee discloses a product-marking system for marking a product, including: a product-identification device (camera etc) configured to detect at least one property of the product [13], an encoding device configured to determine an encoding to be associated with the property, a mark-application unit (inkjet printer) configured to apply a plurality of luminescent materials onto the product to form a mark [23-28] [83] [97-99] [102-107], and a control unit (processor of the system) configured to control the mark-application unit to apply the mark onto the product, wherein: the mark corresponds to the encoding determined by the encoding device, the encoding specifies a presence or absence of each of the plurality of luminescent materials, and at least one of the plurality of luminescent materials exhibits a predetermined decay behavior [23-28] [83] [97-99] [102-107]
Regarding claim 2, Kozee discloses all of the limitations of claim 1. Kozee further discloses the plurality of luminescent materials includes at least two markers respectively having different decay behaviors [21] [97-99] [102-107], and the encoding is formed, in part, by the presence or absence of the at least two markers [7].
Regarding claim 3, Kozee discloses all of the limitations of claim 1. Kozee further discloses the at least two markers respectively have at least two different excitation wavelength ranges selected from the group consisting of UV, blue, red, and IR [29] [102-107].
Regarding claim 4, Kozee discloses all of the limitations of claim 1. Kozee further discloses the at least two markers are excited in the same wavelength range, and differ with respect to the time constant of their decay behavior and/or the emitted wavelength [23-28].
Regarding claim 5, Kozee discloses all of the limitations of claim 4. Kozee further discloses the at least two markers exhibit the property that, when the two markers are present in the encoding, the encoding exhibits a detected decay behavior is different from the decay behavior of the each of the two markers individually, and the encoding specifies whether or not both of the at least two markers are present. [72-76] [21] [97-99].
Regarding claim 6, Kozee discloses all of the limitations of claim 1. Kozee further discloses he plurality of materials includes at least one non-phosphorescing marker having an emission wavelength that falls in the visible range [18-20][72-76].
Regarding claim 8, Kozee discloses all of the limitations of claim 1. Kozee further discloses the product-identification device comprises an optical product detection device that includes at least one camera or at least one color detection sensor [105].
Regarding claim 9, Kozee discloses all of the limitations of claim 1. Kozee further discloses the property is a shape of the product determined by the camera or a color of the product determined by the color detection sensor [107-108].
Regarding claim 10, Kozee discloses all of the limitations of claim 1. Kozee further discloses the product-identification device is configured to detect at least two properties of the product, the encoding device is configured to determine the encoding to be associated with each of the properties, the mark-application unit is configured to apply the plurality of luminescent materials onto the product to form a plurality of different marks, and the control unit is configured to control the mark-application unit to apply the marks onto the product in accordance with the mark(s) determined by the encoding device [93-99] [102-108].
Regarding claim 11, Kozee discloses all of the limitations of claim 1. Kozee further discloses the mark-application unit includes a spray nozzle and a plurality of containers respectively connected to the spray nozzle via a plurality of solenoid valves, wherein: the luminescent materials are respectively disposed in the plurality of containers, and the control unit is configured to control the plurality of solenoid valves such that the mark having the determined encoding is sprayed onto the product [84].
Regarding claim 12, Kozee discloses all of the limitations of claim 11. Kozee further discloses the luminescent materials are each dissolved in a solvent and are sprayed-on using the spray nozzle [84].
Regarding claim 13, Kozee discloses all of the limitations of claim 1. Kozee further discloses a test device configured to check whether the mark, after application to the product, includes the determined encoding [142-147].
Regarding claim 14, Kozee discloses all of the limitations of claim 1. Kozee further discloses the plurality of materials includes at least one non-phosphorescing marker having an emission wavelength that falls in the visible range [72-76] [97-99].
Regarding claim 18, Kozee discloses . A method, including: detecting at least one property of a product to be marked, determining an encoding to be associated with the detected property, wherein the encoding specifies the presence or absence of each of a plurality of luminescent materials, and at least one of the plurality of luminescent materials exhibits a predetermined decay behavior, and applying the plurality of luminescent materials to the product such that a mark that corresponds to the determined encoding is applied [23-28] [83] [97-99] [102-107]
Regarding claim 20, Kozee discloses a product-marking system for marking a product, including: a product-identification device configured to detect at least one property of the product, the product-identification device comprising an optical product detection device that includes at least one camera or at least one color detection sensor; an encoding device configured to select an encoding to be associated with the property from a plurality of stored encodings, a mark-application unit configured to apply a plurality of luminescent materials onto the product to form a plurality of marks that each differ from each other, and a control unit configured to control the mark-application unit to apply onto the product one mark selected from the plurality of marks in accordance with the encoding selected by the encoding device, wherein: the plurality of marks respectively correspond to the plurality of stored encodings, each of the plurality of stored encodings uniquely specifies a presence or absence of each of the plurality of luminescent materials, and at least one of the plurality of luminescent materials exhibits a predetermined decay behavior [23-28] [83] [97-99] [102-107].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kozee et al. 2004/0220298.

Regarding claim 7, Kozee discloses all of the limitations of claim 6. However, while Kozee discloses two markers, it is unclear as to whether both are non-phosphorescing markers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make both non-phosphorescing markers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 15, Kozee discloses all of the limitations of claim 14. Kozee further discloses the excitation wavelength range of the at least two markers is in the UV range, and the emission wavelengths of the at least two markers are in the visible range [23-28] [83] [97-99] [102-107]. 
However, while Kozee discloses two markers, it is unclear as to whether both are non-phosphorescing markers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make both non-phosphorescing markers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 16, Kozee discloses all of the limitations of claim 15. Kozee further discloses  the product-identification device is configured to detect at least two properties of the product, the product detection device comprises an optical product detection device that includes at least one camera and at least one color detection sensor, the encoding device is configured to select the encoding to be associated with each of the properties from a plurality of encodings, the mark-application unit is configured to apply the plurality of luminescent materials onto the product to form a plurality of different marks that respectively correspond to the plurality of encodings, and the control unit is configured to: determine a shape of the product based on data output by the camera, determine a color of the product based on data output by the color detection sensor, and control the mark-application unit to apply the marks onto the product in accordance with the mark(s) determined by the encoding device [23-28] [83] [97-99] [102-107]. 
Regarding claim 17, Kozee discloses all of the limitations of claim 15. Kozee further discloses  the mark-application unit includes a spray nozzle and a plurality of containers respectively connected to the spray nozzle via a plurality of solenoid valves, wherein: the luminescent materials are respectively disposed in the plurality of containers, the luminescent materials are each dissolved in a solvent, and the control unit is configured to control the plurality of solenoid valves such that luminescent materials are sprayed onto the product to form the mark having the determined encoding [84].


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kozee et al. 2004/0220298 in view of Brown et al. 2016/0258881 (applicant provided prior art).

Regarding claim 19, Kozee discloses all of the limitations of claim 18. However, Kozee fails to explicitly disclose the product is a tire. Brown discloses applying the markers to a tire [197]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kozee in view of Brown as Brown discloses, “The trace amount of the luminescent marker is used to track, identify authenticate the industrial process material for at least one of material control, inventory control, stock control, logistics control, quality control and pollution control.” [abstract] 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887  

/THIEN M LE/Primary Examiner, Art Unit 2887